Per Curiam.

The specific orders which the relator is attacking have been vacated. Moreover, by adoption of the above cited amendments to claims procedures before it, the commission has substantially widened the scope of discovery available to an employer.
Because of these actions by the commission, the issues raised by the relator are moot, and the judgment of the Court of Appeals is therefore affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown., Sweeney and Locher, JJ., concur.